SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the petition for review of the order of the Board of Immigration Appeals be and hereby is DISMISSED.
Petitioner Ihor Bogonis seeks review of an October 30, 2002, Board of Immigration Appeals (“BIA”) order affirming the July 16, 1999, decision of an immigration judge (“IJ”) denying his application for asylum and withholding of removal, and ordering him to depart the United States voluntarily. In his petition, Bogonis argues that the BIA erred in determining that he was ineligible for asylum and withholding of removal. The government asserts that the petition is untimely and, in any event, that the BIA’s decision was supported by substantial evidence. Familiarity with the facts and procedural history is assumed.
We conclude that we lack jurisdiction to consider Bogonis’s petition because it was *217not timely filed; we, therefore, dismiss the petition. Section 1252(b)(1) of Title 8 of the United States Code provides that “[a] petition for review must be filed not later than 30 days after the date of the final order of removal.” See also Malvoisin v. INS, 268 F.3d 74, 75-76 (2d Cir.2001). The BIA issued its final order on October 30, 2002, when it affirmed the IJ’s opinion and ordered Bogonis to depart the country voluntarily. Bogonis’s petition to this court was filed on December 3, 2002— more than 30 days after the BIA’s decision. “[C]ompliance with the time limit for filing a petition to review the BIA’s final order is a strict jurisdictional prerequisite.” Id. at 75. Because “we have no authority to consider” untimely petitions, we lack jurisdiction and dismiss Bogonis’s petition. Id. (internal quotation marks omitted).
We have carefully considered Bogonis’s remaining arguments and find them to be without merit.
For the reasons set forth above, the petition for review of the decision of the Board of Immigration Appeals is hereby DISMISSED.